FILED
                                                                     Apr 22 2019, 5:29 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANTS                                    ATTORNEYS FOR APPELLEES
Kim E. Ferraro                                              Christopher J. Braun
Samuel J. Henderson                                         Jonathan P. Emenhiser
Gary, Indiana                                               Justin A. Allen
                                                            Indianapolis, Indiana
ATTORNEYS FOR AMICUS CURIAE
HENDRICKS COUNTY                                            ATTORNEYS FOR APPELLEES-
                                                            INTERVENOR STATE OF INDIANA
Gregory E. Steuerwald
Graham T. Youngs                                            Curtis T. Hill, Jr.
Danville, Indiana                                           Attorney General of Indiana

ATTORNEY FOR AMICUS CURIAE                                  Aaron T. Craft
THE INDIANA BANKERS ASSOCIATION                             Deputy Attorney General
Martha R. Lehman                                            Indianapolis, Indiana
Indianapolis, Indiana


ATTORNEYS FOR AMICUS CURIAE
INDIANA AGRICULTURAL LAW
FOUNDATION, INC.
Todd J. Janzen
Brianna J. Schroeder
Indianapolis, Indiana

ATTORNEYS FOR AMICUS CURIAE
INDIANA PORK PRODUCERS
ASSOCIATION, INC.
Daniel P. McInerny
Andrew M. McNeil
Indianapolis, Indiana




Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                             Page 1 of 28
                                                   IN THE
           COURT OF APPEALS OF INDIANA

      Janet L. Himsel, Martin Richard                             April 22, 2019
      Himsel, Robert J. Lannon, Susan                             Court of Appeals Case No.
      M. Lannon,                                                  18A-PL-645
      Appellants-Plaintiffs,                                      Appeal from the Hendricks
                                                                  Superior Court
              v.                                                  The Honorable Mark A. Smith,
                                                                  Judge
      Samuel Himsel, Cory M.                                      Trial Court Cause No.
      Himsel, Clinton S. Himsel, 4/9                              32D04-1510-PL-150
      Livestock, LLC and Co-Alliance,
      LLP,
      Appellees-Defendants,

      and

      State of Indiana,
      Appellee-Intervenor.




      Altice, Judge.


                                                  Case Summary


[1]   Martin Richard Himsel, Janet L. Himsel, Robert J. Lannon, and Susan M.

      Lannon (collectively, the Plaintiffs) filed a complaint, alleging nuisance,

      negligence, and trespass, against Samuel T. Himsel, Cory M. Himsel, Clinton

      S. Himsel, 4/9 Livestock, LLC, and Co-Alliance, LLP (collectively, the
      Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                       Page 2 of 28
      Defendants). Specifically, the Plaintiffs alleged in their complaint that the

      concentrated animal feeding operation (CAFO) placed on 4/9 Livestock’s

      property in 2013 created noxious odors that are so extreme as to greatly

      diminish the Plaintiffs’ quality of life, reduce their property values, and alter

      their daily activities. In their complaint, the Plaintiffs also challenged the

      constitutionality of Ind. Code § 32-30-6-9, which is commonly known as the

      Right to Farm Act (the RTFA), and Ind. Code § 15-11-2-6(a), 1 which requires

      the Indiana Code to be construed to “protect the rights of farmers to choose

      among all generally accepted farming and livestock production practices,

      including the use of ever changing technology.”


[2]   The Defendants moved for summary judgment on all claims, and, thereafter,

      the Plaintiffs filed a motion for partial summary judgment regarding their

      constitutional challenges. Following a hearing, the trial court granted summary

      judgment in favor of Clinton, Cory, and Samuel Himsel (the Individual Himsel

      Defendants) but otherwise denied both motions for summary judgment. The

      Defendants filed a motion to correct error, once again seeking summary

      judgment on all claims against them. Amici curiae – the Indiana Agricultural

      Law Foundation (IALF) and Hendricks County – filed briefs in support of the

      Defendants’ motion to correct error. In addition to opposing the Defendants’




      1
          We will refer to this statute as the Agricultural Canon.


      Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019          Page 3 of 28
      motion to correct error, the Plaintiffs asserted cross-error regarding the trial

      court’s grant of summary judgment to the Individual Himsel Defendants.


[3]   The trial court granted the Defendants’ motion to correct error and then entered

      summary judgment in favor of the Defendants on all claims. On appeal, the

      Plaintiffs challenge the entry of summary judgment.


[4]   We affirm.


                                         Facts & Procedural History


[5]   Samuel Himsel has farmed in rural Hendricks County his entire life. His sons,

      Cory and Clinton, also make their living farming in the county. In 2012, the

      three decided to start a hog-raising operation, and, in January 2013, they

      formed 4/9 Livestock. The Individual Himsel Defendants are the sole

      members of 4/9 Livestock. The Individual Himsel Defendants decided to

      locate the 4/9 Livestock operation at 3042 North 425 West in Danville (the

      Farm), which property had been in their family for more than two decades.

      Samuel’s parents acquired this farmland in the early 1990s, and the land had

      been used for agricultural purposes since at least 1941. Between at least 1994

      and 2013, the Farm had been used consistently for crops.


[6]   In February 2013, Samuel submitted a rezoning petition to the Hendricks

      County Area Plan Commission to rezone 58.42 acres of farmland on the Farm.

      The land was zoned agricultural residential (AGR), and Samuel petitioned for it

      to be rezoned agricultural intense (AGI), which allows for CAFOs. Following


      Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019          Page 4 of 28
a public hearing on March 12, 2013, at which Richard Himsel spoke in

opposition to the rezoning, the Plan Commission unanimously recommended

approval of the requested rezoning. In doing so, the Plan Commission made

the following written findings:


        (1) The comprehensive plan[:] The Commission finds that the
            proposal does substantially comply with the
            recommendations of the Hendricks County Comprehensive
            Plan…. The Comprehensive Plan expressly lists confined
            animal feeding operations as a recommended land use in the
            area under consideration.


        (2) Current conditions and the character of current structures
            and uses in each district[:] The Commission finds that the
            proposal is consistent and compatible with the character of
            current structures and uses in the zoning district…. The area
            is a well-established, longstanding agricultural community.
            Furthermore, the proposed use is an agricultural use expressly
            recognized in the current Comprehensive Plan.


        (3) The most desirable use for which the land in each district is
            adapted[:] The Commission finds that the proposal does
            represent the most desirable use for which the land is adapted.
            The 1983, 1998, and 2008 Comprehensive Plans have
            consistently recommended that the area be for agricultural
            use. This represents a longstanding community desire to see
            this area remain agricultural in character. The proposed use
            is expressly listed in the current Comprehensive Plan as a
            characteristic and desirable use in this area.


        (4) The conservation of property values throughout the
            jurisdiction[:] The Commission finds that the proposal does
            conserve property values….

Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019         Page 5 of 28
              (5) Responsible development and growth[:] The Commission
                  finds that the proposal does represent responsible
                  development and growth. The area under consideration is an
                  integral part of the historically rural agricultural west side of
                  Hendricks County. The last three Comprehensive Plans have
                  recognized this part of the County as being characteristically
                  agricultural and have reserved the area for agricultural uses in
                  the future. This reflects the County’s longstanding desire to,
                  in general, plan for urbanization of its east side while
                  maintaining the rural character of its agricultural west side.
                  The proposal under consideration is consistent and
                  compatible with the County’s long term land use planning
                  goals.


      Appellants’ Appendix Vol. IV at 107-08.


[7]   On March 26, 2013, the County Commissioners unanimously approved the

      rezoning and adopted the Plan Commission’s findings. After the property was

      rezoned, it was transferred from Samuel to 4/9 Livestock. The Plaintiffs did

      not appeal the rezoning decision. Thereafter, before improvement location

      permits were granted, the Plan Commission held two public hearings regarding

      the siting, design, and construction plans for the Farm’s CAFO, which included

      the construction of two 4000-hog production buildings. Additionally, in May

      2013, the Indiana Department of Environmental Management (IDEM)

      approved two permits to construct and operate the CAFO buildings on the

      Farm. The Plaintiffs did not appeal IDEM’s permit approvals.


[8]   On July 1, 2013, 4/9 Livestock entered into a hog finishing contract with Co-

      Alliance. Under the contract, Co-Alliance would supply the hogs and 4/9

      Livestock would raise them. 4/9 Livestock was to operate as an independent
      Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019           Page 6 of 28
       contractor. Once fully grown, which was within about six months, the hogs

       would be shipped out of the CAFO by Co-Alliance and a new batch of young

       hogs would come into the CAFO. On July 19, 2013, 4/9 Livestock and PNC

       Bank entered into a convertible line of credit note for a seven-figure amount to

       finance the construction of the CAFO. Shortly after construction was

       completed, the CAFO buildings were populated with hogs on October 2, 2013.

       Since the CAFO began operating there have been no violations cited by either

       IDEM or Hendricks County relating to its operation.


[9]    The Plaintiffs live in the immediate vicinity of the Farm. Richard and Janet

       Himsel (collectively, the Himsel Plaintiffs) moved into their home in 1994.

       Their home is on a farm where the Himsel Plaintiffs raised livestock and grew

       crops until 2000, when they retired and sold much of their farmland. Richard

       grew up on this farm, and the farmhouse has stood since 1926. Robert Lannon

       built his home in 1971 and married his wife Susan in 1974. They have never

       farmed on their property but are accustomed to the usual smells that come with

       living in farm country, having lived there for over forty years.


[10]   The Farm and the Plaintiffs’ properties are located in western Hendricks

       County in an area that the county’s Board of Commissioners has expressly

       designated for agricultural purposes since the adoption of the county’s first




       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019        Page 7 of 28
       comprehensive plan in 1983. 2 The nearest town is over five miles away, and

       the nearest residential subdivision is about two miles away.


[11]   Agricultural uses have dominated in the area surrounding the Farm and the

       Plaintiffs’ properties. In addition to row crops, those uses have included raising

       livestock such as cattle, hogs, chicken, goats, and sheep. In fact, Richard

       Himsel and his father raised livestock, including 200 head of hogs and 200 head

       of cattle at a time, in the area directly adjacent to their home for years. For

       about two years, Richard had a confinement building on his property,

       approximately 700 feet from his home, that held up to 400 head of hogs. This

       building was destroyed by fire and not rebuilt. Another farmer, John Hardin,

       has a hog confined feeding operation located near the Plaintiffs’ properties.

       Hardin has been operating his hog farm for many years and periodically applies

       hog manure to fields as close as twenty feet from the Himsel Plaintiffs’ home.


[12]   On October 6, 2015, the Plaintiffs filed the instant action raising claims of

       nuisance, negligence, and trespass against the Defendants and seeking a

       declaratory judgment that the Agricultural Canon is facially unconstitutional.

       The Defendants’ answer raised the RTFA as an affirmative defense. The State

       of Indiana intervened to defend the constitutionality of the challenged statute.




       2
        Similar plans were adopted in 1998 and 2008. Notably, the AGI zoning district was not created until the
       2008 comprehensive plan. The AGI district “serves to provide adequate and appropriate locations for intense
       agricultural uses such as CAFO’s [sic] or agricultural businesses that may emit intense odors, vibrations, air
       pollution, or other disruptions.” Appellants’ Appendix Vol. VIII at 22.

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                                Page 8 of 28
       Thereafter, the Plaintiffs amended their complaint to add as-applied

       constitutional challenges to application of the RTFA as a defense in this case.


[13]   The Defendants moved for summary judgment with respect to all claims in

       November 2016, and the Plaintiffs then filed a motion for summary judgment

       on the constitutionality of the RTFA and the Agricultural Canon. The motions

       were extensively briefed and supported by a significant amount of designated

       evidence. On September 27, 2017, the trial court held a summary judgment

       hearing regarding both motions.


[14]   On October 24, 2017, the trial court entered a summary judgment order with

       extensive findings and conclusions. The court granted summary judgment in

       favor of the Individual Himsel Defendants but otherwise denied the summary

       judgment motions. Thereafter, on November 22, 2017, the Defendants filed a

       motion to correct error. Briefs in support of the motion were filed by putative

       amici IALF and Hendricks County. The trial court granted the amici’s motions

       for leave to appear. Thereafter, on December 21, 2017, the Plaintiffs filed their

       response to the motion to correct error and asserted cross-error regarding the

       grant of summary judgment to the Individual Himsel Defendants.


[15]   The trial court held a hearing on the motion to correct error on January 24,

       2018. Four days later, the trial court issued an order granting the motion to

       correct error, amending its prior conclusions, and granting summary judgment




       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019       Page 9 of 28
       in favor of the Defendants on all claims. The Plaintiffs now appeal. 3

       Additional information will be provided below as needed.


                                                 Standard of Review


[16]   Summary judgment orders are reviewed de novo on appeal, and we apply the

       same standard of review as the trial court. Knighten v. E. Chicago Hous. Auth., 45
N.E.3d 788, 791 (Ind. 2015). The moving party must show there are no

       genuine issues of material fact and it is entitled to judgment as a matter of law.

       Id. In deciding whether summary judgment is proper, we consider only the

       designated evidence and construe all factual inferences in favor of the non-

       moving party. Id.


                                               Discussion & Decision


                                             Application of the RTFA


[17]   The Plaintiffs’ complaint alleges that their use and enjoyment of their homes, as

       well as their homes’ values, were ruined by noxious odors and airborne

       emissions coming from the CAFO. The RTFA, however, limits the

       circumstances under which agricultural operations 4 may be subject to nuisance

       claims. See I.C. § 32-30-6-9(d). The Defendants argue that the RTFA bars



       3
         Several amici curiae briefs have been filed in support of the Defendants and the State as intervenor. Amici
       include the IALF, Indiana Pork Producers Association, Inc., Hendricks County, and the Indiana Bankers
       Association.
       4
          I.C. § 32-30-6-1 defines “agricultural operation” to include “any facility used for the production of crops,
       livestock, poultry, livestock products, poultry products, or horticultural products or for growing timber.”

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                                   Page 10 of 28
       Plaintiffs’ nuisance claim, as well as their other related claims. The material

       facts in this case are not in dispute. Rather, the disagreement centers on the

       legal effect of the facts and interpretation of subsection (d)(2) of the RTFA.


[18]   The RTFA, I.C. § 32-30-6-9, provides in relevant part:


               (a) This section does not apply if a nuisance results from the
               negligent operation of an agricultural … operation….

               (b) The general assembly declares that it is the policy of the state
               to conserve, protect, and encourage the development and
               improvement of its agricultural land for the production of food
               and other agricultural products. The general assembly finds that
               when nonagricultural land uses extend into agricultural areas,
               agricultural operations often become the subject of nuisance
               suits. As a result, agricultural operations are sometimes forced to
               cease operations, and many persons may be discouraged from
               making investments in farm improvements. It is the purpose of
               this section to reduce the loss to the state of its agricultural
               resources by limiting the circumstances under which agricultural
               operations may be deemed to be a nuisance.

                                                          ***

               (d) An agricultural or industrial operation … is not and does not
               become a nuisance … by any changed conditions in the vicinity
               of the locality after the agricultural … operation … has been in
               operation continuously on the locality for more than one (1) year
               if the following conditions exist:

                        (1) There is no significant change in the type of operation.
                        A significant change in the type of agricultural operation
                        does not include the following:

                                 (A) The conversion from one type of agricultural
                                 operation to another type of agricultural operation.

                                 (B) A change in the ownership or size of the
                                 agricultural operation.

                                                                   ….

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019            Page 11 of 28
                                  (D) Adoption of new technology by the agricultural
                                  operation.

                         (2) The operation would not have been a nuisance at the
                         time the agricultural … operation began on that locality.

       The Plaintiffs concede that the agricultural operation here has been in operation

       continuously for more than one year. Indeed, the record establishes that the

       farmland in question has been actively farmed for decades. The Plaintiffs also

       acknowledge that no significant change has occurred in the type of the

       agricultural operation at the Farm, as strictly defined under subsection (d)(1) of

       the RTFA. 5 See Parker v. Obert’s Legacy Dairy, LLC, 988 N.E.2d 319, 324 (Ind.

       Ct. App. 2013) (holding that cropland-to-CAFO conversion is not a significant

       change under the RTFA).


[19]   The Plaintiffs contend that the RTFA is not a bar to their nuisance action,

       however, because the CAFO would have been a nuisance when farming

       originally began on the Farm. In other words, the Plaintiffs rely upon

       subsection (d)(2) of the RTFA, which requires that “[t]he operation would not

       have been a nuisance at the time the agricultural … operation began on that

       locality.”




       5
         Prior to an amendment to its current form in 2005, the RTFA required no significant change in the hours
       and type of operation. In addition to removing the no-significant-change-in-hours condition, the amendment
       set out a list of changes that do not amount to a significant change in the type of operation, including a change
       in the type of agricultural operation (i.e., changing from crops to livestock), a change of ownership or size of
       the operation, and the adoption of new technology. In light of the amendment, it is difficult to imagine what
       would constitute a significant change in the type of operation.

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                                  Page 12 of 28
[20]   Contrary to the Plaintiffs’ suggestion on appeal, we need not determine

       precisely when farming originally began on the Farm. The designated evidence

       establishes that the land had been used for row crops since at least 1941. 6

       Further, the record clearly establishes that the Plaintiffs’ non-farming use of

       their properties began well after 1941. The Lannons built their non-farming

       residence in 1971, and the Himsel Plaintiffs began using their home as a non-

       farming residence in 2000 after deciding to retire and sell most of their acreage.


[21]   “The [RTFA], by its plain terms, was intended to prohibit nonarigultural land

       uses from being the basis of a nuisance suit against an established agricultural

       operation.” TDM Farms, Inc. of North Carolina v. Wilhoite Family Farm, LLC, 969
N.E.2d 97, 111 (Ind. Ct. App. 2012). It is essentially a codification of the

       doctrine of coming to the nuisance. Id. at 110; see also Shatto v. McNulty, 509
N.E.2d 897, 900 (Ind. Ct. App. 1987) (“People may not move to an established

       agricultural area and then maintain an action for nuisance against farmers

       because their senses are offended by the ordinary smells and activities which

       accompany agricultural pursuits.”). 7




       6
         During his deposition, Richard Himsel testified that the Farm had been used for farming his entire life and
       that prior to the CAFO the land had been used for “rotating crops, corn, soybeans, wheat, oats, probably had
       a year or two of hay in it when old Bill Wilder had it.” Appellants’ Appendix Vol. III at 191.
       7
        Applying the original version of the RTFA from 1981 (Ind. Code § 34-1-52-4), this court observed: “[P]ork
       production generates odors which cannot be prevented, and so long as the human race consumes pork,
       someone must tolerate the smell. [The RTFA] addresses that fundamental fact and protects pork production
       when it is confined to its natural habitat, that is, rural farm communities such as Jennings County.” Shatto,
509 N.E.2d at 900.

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                               Page 13 of 28
[22]   This is not a case where the Plaintiffs moved to the nuisance as that expression

       is typically understood. Indeed, the Farm did not change from crop farming to

       pig farming until well after the Lannons built their home and the Himsel

       Plaintiffs moved into theirs. Prior to the 2005 amendment to the RTFA, this

       would have constituted a significant change in the agricultural operation

       making the RTFA inapplicable. See Wendt v. Kerkhof, 594 N.E.2d 795, 798

       (Ind. Ct. App. 1992) (farm changed from decades of grain farming to hog

       farming five years after plaintiffs became adjacent landowners), trans. denied. As

       noted above, however, the Plaintiffs acknowledge that in light of the 2005

       amendment, the change in the agricultural operation here from crops to hogs

       did not constitute a significant change in the type of operation. See Parker, 988
N.E.2d at 324 (“By specifying that a conversion from one agricultural operation

       to another is not a significant change, the Act removes claims against existing

       farm operations that later undergo a transition from one type of agriculture to

       another.”). Thus, the coming to the nuisance doctrine, as applied by the

       RTFA, now encompasses coming to the potential future nuisance.


[23]   Agricultural uses have dominated the landscape surrounding the Plaintiffs’

       properties, with a number of farmers in the area owning or having owned

       livestock. Richard Himsel, prior to retiring from farming, even had livestock on

       his property. The county’s Plan Commission and County Commissioners

       recognized the well-established, longstanding agricultural community in which

       the Farm was situated and indicated the county’s ongoing desire to maintain

       the rural character of Hendricks County’s agricultural west side. Further, the


       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019       Page 14 of 28
       Comprehensive Plan for the area in question expressly lists CAFOs as a

       recommended land use.


[24]   Robert Lannon knowingly built his residential home in the middle of farm

       country, and the Himsel Plaintiffs lived and farmed on their property for a

       number of years before selling off much of their land and changing the use of

       their home to purely residential. None of the Plaintiffs can now be heard to

       complain that their residential use of their property is being negatively impacted

       because the use of the Farm changed from crops to hogs, a use that would not

       have been a nuisance in or around 1941 when the agricultural operation began

       on the locality.


[25]   The Plaintiffs contend that applying the RTFA in this manner will “have the

       extraordinary effect of removing any evidentiary burden by allowing CAFOs of

       any size to be built anywhere there is any history of agricultural activity.”

       Appellants’ Brief at 27 (emphases in original). We are not so sure. Moreover, we

       observe that requiring a defendant farmer to establish that his or her particular

       CAFO (rather than hog farming or CAFOs generally) would not have been a

       nuisance when the agricultural operation began on the locality would eviscerate

       the protections of the RTFA.


[26]   The Plaintiffs’ argument also ignores the significant local and administrative

       hurdles a farmer must overcome before being allowed to build a CAFO. In this

       case, after a number of public hearings and notices to adjoining landowners, the

       Defendants obtained rezoning of the Farm and building permits from the


       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019          Page 15 of 28
       county approving the specific siting, design, and construction plans for the

       CAFO’s two buildings. The Plaintiffs did not seek judicial review of these

       decisions by county officials. The Defendants also applied for permits from

       IDEM for the construction and operation of the CAFO. The Plaintiffs did not

       appeal issuance of these permits. The Plaintiffs were provided ample due

       process to challenge the size and/or placement of the CAFO buildings on the

       Farm, yet they decided instead to wait and file a nuisance action more than two

       years later. In light of the RTFA, they put their eggs in the wrong basket. Their

       general nuisance claim fails as a matter of law.


[27]   The RTFA provides an exception where an alleged nuisance results from the

       negligent operation of the agricultural operation or its appurtenances. See I.C. §

       32-30-6-9(a). The designated evidence provides no indication that the CAFO

       has been negligently operated by 4/9 Livestock or has violated IDEM

       regulations. See Lindsey v. DeGroot, 898 N.E.2d 1251, 1260-62 (Ind. Ct. App.

       2009) (addressing alleged operational negligence based on violations of IDEM

       regulations and concluding, on summary judgment, that the violations were not

       the proximate cause of the alleged injury); see also Dalzell v. Country View Family

       Farms, LLC, 517 F. App’x 518, 520 (7th Cir. 2013) (“Unless the nuisance

       ‘results from’ the negligence, and not just from the agricultural operation, the

       Act applies and defeats plaintiffs’ claim.”). Further, we agree with the

       Defendants and amici that the Plaintiffs’ claim of negligent siting (i.e., the




       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019         Page 16 of 28
       decision to build and operate a CAFO at a particular location) 8 cannot

       constitute negligent operation under the RTFA. If allowed, it would simply

       create an end run around the protections of the RTFA.


[28]   The Plaintiffs also brought a trespass claim purportedly based on “the unlawful

       physical intrusion of the CAFO’s noxious emissions into their properties and

       homes.” Appellants’ Brief at 39. They allege that the emissions – “animal waste,

       air pollutants, harmful gases, and noxious odors” – are chemical compounds

       that result in a physical, space-filling invasion into their homes. Appellants’

       Appendix Vol. III at 10. Despite artful pleading, we observe that application of

       the RTFA does not turn on labels. The trial court properly concluded that the

       Plaintiffs’ trespass claim is barred by the RTFA. See Ehler v. LVDVD, L.C., 319
S.W.3d 817, 824 (Tex. Ct. App. 2010) (“Permitting the [plaintiffs] to avoid the

       application of [the Texas RTFA] by pleading a nuisance action as a trespass

       would eviscerate the statute and deny [the defendants] the protection intended

       by the Legislature when it passed the Right to Farm Act.”).


                                             Constitutional Claims


[29]   The Plaintiffs contend that the RTFA is unconstitutional as applied to them

       because it violates the Open Courts Clause, the Takings Clause, and the Equal




       8
         The Plaintiffs assert that “the CAFO Operators negligently sited, designed and built their 8,000-hog CAFO
       in an inappropriate location” and have continued to operate the CAFO “despite the now unmistakable effect
       on their neighbors”. Appellants’ Brief at 34. They claim that the Defendants had a duty to take reasonable
       care to “keep emissions of their CAFO from injuring their neighbors.” Id. at 35. We reject the Plaintiffs’
       attempt to repackage their nuisance claim to avoid the effects of the RTFA.

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                             Page 17 of 28
       Privileges and Immunities Clause of the Indiana Constitution, as well as the

       federal Takings Clause. In sum, they assert that application of the RTFA has

       deprived them of their ability to enforce their long-vested property rights in their

       homes. The Plaintiffs also assert a facial challenge to the Agricultural Canon.


[30]   We review the constitutionality of a statute de novo. See Tyson v. State, 51
N.E.3d 88, 90 (Ind. 2016). Statutes come before us “clothed with the

       presumption of constitutionality until clearly overcome by a contrary showing.”

       Zoeller v. Sweeney, 19 N.E.3d 749, 751 (Ind. 2014). “The party challenging the

       constitutionality of a statute bears the burden of proof, and all doubts are

       resolved against that party and in favor of the legislature.” Id.


                                               Open Courts Clause


[31]   The Plaintiffs first contend that the RTFA violates the Open Courts Clause,

       Article 1, Section 12 of the Indiana Constitution, which provides in relevant

       part: “All courts shall be open; and every person, for injury done to him in his

       person, property, or reputation, shall have remedy by due course of law.” Our

       Supreme Court has made clear that this clause “does not prohibit all conditions

       on access to the courts, but it does prevent the legislature from arbitrarily or

       unreasonably denying access to the courts.” KS&E Sports v. Runnels, 72 N.E.3d
892, 905 (Ind. 2017).


               The right of access presupposes an underlying cause of action to
               which the right of access attaches and for which the law affords a
               remedy. The legislature has wide latitude in defining the
               existence and scope of a cause of action and in prescribing the

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019         Page 18 of 28
                available remedy. In McIntosh v. Melroe Co., 729 N.E.2d 972 (Ind.
                2000), we reaffirmed the legislature’s longstanding prerogative
                “to modify or abrogate the common law.” Id. at 977 (citations
                omitted). An important corollary is that “[i]f the law provides no
                remedy, [Article 1,] Section 12 does not require that there be
                one.” Id. at 979.


       Id. at 906.


[32]   The Plaintiffs assert that they have a vested right to use and enjoy their property

       and that the RTFA has been unconstitutionally applied to deny their access to

       the courts to enforce that right. This argument misses the mark. The Open

       Courts Clause does not require the substantive law to provide a remedy, and

       individuals have no vested or property right in any rule of common law. 9

       McIntosh, 729 N.E.2d at 978. Accordingly, “the General Assembly can make

       substantial changes to the existing law without infringing on citizen rights.” Id.


[33]   Here, the legislature has exercised its broad discretion and modified the

       substantive law of nuisance by eliminating a nuisance cause of action against

       agricultural operations except where the alleged nuisance is the result of

       negligent operation or where the conditions of I.C. § 32-30-6-9(d) are not met.




       9
         The Plaintiffs curiously direct us to Martin v. Richey, 711 N.E.2d 1273 (Ind. 1999), to support their claim
       that they have a vested right to pursue a nuisance claim to protect their properties. Martin, however, is
       inapposite. In that case, the Supreme Court observed, “it cannot be questioned that, had plaintiff filed her
       medical malpractice claim within the two-year period, she could have pursued her otherwise valid tort
       claim.” Id. at 1283. In this case, however, the Plaintiffs never had a valid tort claim because the facts
       underlying their nuisance claim occurred well after the RTFA went into effect and barred such a claim.

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                                 Page 19 of 28
       The RTFA is rational and falls comfortably within the legislature’s legitimate

       constitutional authority.


                                                  Takings Clauses


[34]   Article 1, Section 21 of the Indiana Constitution provides in part: “No person’s

       property shall be taken by law, without just compensation; nor, except in case

       of the State, without such compensation first assessed and tendered.” The Fifth

       Amendment to the United States Constitution, applicable to the states through

       the Fourteenth Amendment, includes the same proscription against the taking

       of property without just compensation. Lindsey, 898 N.E.2d at 1257-58. We

       construe and analyze the “textually indistinguishable” takings clauses

       identically. See Redington v. State, 992 N.E.2d 823, 835 (Ind. Ct. App. 2013),

       trans. denied; see also State v. Kimco of Evansville, Inc., 902 N.E.2d 206, 211-12

       (Ind. 2009) (“our state constitutional takings analysis is the same as federal

       constitutional eminent domain law”), cert. denied.


[35]   “To be a taking in the constitutional sense, the state action at issue must be

       more than a consequential limitation on the use or enjoyment of property; a

       taking involves an actual interference with a property right.” Lindsey, 898
N.E.2d at 1258 (rejecting plaintiffs’ argument that the RTFA amounts to an

       unconstitutional taking because the act essentially awarded the defendant a

       nuisance easement over their property). In this case, the Plaintiffs assert a

       regulatory takings claim, as they acknowledge that there has been no direct




       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019           Page 20 of 28
       seizure of their property. 10 Regulation, however, effects a taking only where it

       “deprives an owner of all or substantially all economic or productive use of his

       or her property.” Biddle v. BAA Indianapolis, LLC, 860 N.E.2d 570, 577 (Ind.

       2007) (citing Lingle v. Chevron U.S.A., Inc., 544 U.S. 528, 538-40 (2005)); see also

       Lingle, 544 U.S. at 539 (“our regulatory takings jurisprudence…aims to identify

       regulatory actions that are functionally equivalent to the classic taking in which

       government directly appropriates private property or outs the owner from his

       domain”). “Factors considered under the foregoing test include the economic

       impact of the regulation on the property owner, the extent to which the

       regulation has interfered with distinct investment-backed expectations, and the

       character of the government action.” Kimco, 902 N.E.2d at 211 (citing Penn

       Cent. Transp. Co. v. New York City, 438 U.S. 104, 124 (1978)).


[36]   The State, as intervenor, asserts that a constitutional taking occurs only where

       the government, as opposed to a private party, directly or proximately causes

       the interference with the claimant’s property. The State argues further that the

       Plaintiffs have no property interest in a particular cause of action or remedy.

       We find the State’s argument compelling, but we need not make a

       determination in this regard because, even considering the regulatory takings

       factors, the Plaintiffs lose.




       10
          The Plaintiffs’ reliance on Arkansas Game & Fish Comm’n v. U.S., 568 U.S. 23 (2012), and other similar
       flooding cases, is misguided and improperly conflates physical takings with regulatory takings. See id.
       (addressing recurrent government-induced flooding invasions and holding that such temporary physical
       occupations can constitute a compensable taking of property).

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                                Page 21 of 28
[37]   In Biddle, homeowners near the Indianapolis International Airport (owned by a

       municipal corporation) claimed that airplanes flying over their homes

       constituted a regulatory taking because the noise disturbed the use and

       enjoyment of their properties “by disrupting activities such as sleeping, talking,

       watching television or listening to the radio, hosting outdoor parties, reading,

       and opening windows.” 860 N.E.2d at 573. Additionally, the homeowners

       claimed that their property values had decreased up to thirty-three percent. Our

       Supreme Court affirmed the grant of summary judgment in favor of the airport.

       In concluding as a matter of law that the aircraft noise had not effected a taking,

       the Court acknowledged that the noise was “no doubt considerable” but found

       that it did not “amount to a ‘practical destruction’ or ‘substantial impairment’

       of Homeowners’ use of their property.” Id. at 580. The Court continued,

       “Homeowners still make many valuable uses of their properties in spite of the

       noise.” Id.


[38]   Similarly, here, the Plaintiffs have not been deprived of all or substantially all

       economic or productive use of their properties. The designated evidence reveals

       that the Plaintiffs’ properties have retained significant economic value. Indeed,

       their own expert valued the Lannons’ property at $51,500 (at an estimated 60%

       loss in value) and the Himsel Plaintiffs’ property at $181,2000 (at an estimated

       49.5% loss in value) with the CAFO nearby. Cf. Penn. Cent., 438 U.S. at 131

       (with respect to land-use regulations, reasonably related to the promotion of the

       general welfare, diminution in property value, standing alone, does not

       establish a taking); Euclid v. Ambler Realty Co., 272 U.S. 365 (1926) (75%


       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019         Page 22 of 28
       diminution in value caused by zoning law not found to be a taking). Moreover,

       they continue to reside in their residences, making valuable use of their

       properties, and have alleged no distinct, investment-backed expectations that

       have been frustrated by the CAFO. Finally, with respect to the character of the

       governmental action, we do not agree with the Plaintiffs that the RTFA has

       permitted a physical invasion of their property. While their property rights are

       clearly affected by application of the RTFA, the Plaintiffs cannot dispute that

       the regulation is reasonably related to the promotion of the common good. In

       sum, we conclude that the odorous emissions from 4/9 Livestock’s CAFO do

       not effect a taking.


                                     Privileges and Immunities Clause


[39]   Article 1, Section 23 of the Indiana Constitution provides: “The General

       Assembly shall not grant to any citizen, or class of citizens, privileges or

       immunities, which, upon the same terms, shall not equally belong to all

       citizens.” Our Supreme Court has set out a two-part standard for determining a

       statute’s validity where the statute grants unequal privileges or immunities to

       differing classes of persons.


               First, the disparate treatment accorded by the legislation must be
               reasonably related to inherent characteristics which distinguish
               the unequally treated classes. Second, the preferential treatment
               must be uniformly applicable and equally available to all persons
               similarly situated. Finally, in determining whether a statute
               complies with or violates Section 23, courts must exercise
               substantial deference to legislative discretion.


       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019         Page 23 of 28
       Collins v. Day, 644 N.E.2d 72, 80 (Ind. 1994); see also Whistle Stop Inn, Inc. v. City

       of Indianapolis, 51 N.E.3d 195, 198 (Ind. 2016). Presuming the statute to be

       constitutional, we place the burden on the challenger to “negative every

       conceivable basis which might have supported the classification.” Collins, 644
N.E.2d at 80. Classification under Section 23 is primarily a legislative question,

       and it becomes a judicial question only where the lines drawn by the legislature

       appear arbitrary or manifestly unreasonable. Id.


[40]   The Plaintiffs assert that the RTFA splits county dwellers into two camps: (1)

       those currently engaged in agricultural operations on land that has been

       consistently farmed for at least the last year and (2) all others who live in the

       county. Those in the first group may sue those in either group for nuisance,

       while those in the second group may only sue those in their own non-farming

       group for nuisance.


[41]   Indeed, the RTFA affords preferential treatment to farmers, under certain

       statutory conditions, by conferring immunity from nuisance suits that are not

       based on operational negligence. 11 The RTFA, itself, explains the policy behind

       this disparate treatment:


                The general assembly declares that it is the policy of the state to
                conserve, protect, and encourage the development and
                improvement of its agricultural land for the production of food



       11
         While the Act also applies to protect industrial operations from nuisance suits, it provides broader
       immunity to agricultural operations. See I.C. § 32-30-6-9(d)(1) (providing a list of changes that, for
       agricultural operations, do not constitute a significant change in the type of operation).

       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                                Page 24 of 28
         and other agricultural products. The general assembly finds that
         when nonagricultural land uses extend into agricultural areas,
         agricultural operations often become the subject of nuisance
         suits. As a result, agricultural operations are sometimes forced to
         cease operations, and many persons may be discouraged from
         making investments in farm improvements. It is the purpose of
         this section to reduce the loss to the state of its agricultural
         resources by limiting the circumstances under which agricultural
         operations may be deemed to be a nuisance.


I.C. § 32-30-6-9(b). This rationale provides a reasonable basis for treating

farmers differently than their non-farming neighbors. 12 Cf. KS&E Sports, 72
N.E.3d at 906-07 (“One explanation may be that the legislature … perceived

that recent lawsuits against the firearms industry threatened its stability and

jeopardized the continued availability of firearms even to law-abiding citizens

wishing to exercise their Second Amendment. This rationale would provide a

reasonable basis for treating sellers of firearms, which face such litigation

threats, differently than sellers of knives, which do not.”). With respect to the

second prong of the Collins test, we conclude that the RTFA’s preferential

treatment is uniformly and equally available to all agricultural operations and

although agricultural operations are treated differently under the RTFA than




12
   The Plaintiffs note prior cases in which we have held that the RTFA does not apply between two farmers.
See TDM Farms, 969 N.E.2d at 110 (“the Act does not apply in this action between two established farming
operations”); Stickdorn v. Zook, 957 N.E.2d 1014, 1016 n.5 (Ind. Ct. App. 2011) (the RTFA “has no
applicability to the manner in which two farmers…conduct their operations). The Plaintiffs claim that the
Himsel Plaintiffs could have brought this action if only they had not retired from farming in 2000 and that
this fact makes the disparate treatment arbitrary. This is incorrect. The RTFA still applies where one farmer
asserts nonagricultural land uses as the basis of his or her nuisance suit against another farmer. See Parker,
988 N.E.2d at 323.

Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019                                Page 25 of 28
       industrial operations, the two are not similarly situated and the express intent of

       the RTFA is to protect agricultural land. The RTFA does not violate Article 1,

       Section 23.


                        Constitutional Challenge to the Agricultural Canon


[42]   The Agricultural Canon, enacted in 2014, provides:


               The general assembly declares that it is the policy of the state to
               conserve, protect, and encourage the development and
               improvement of agriculture, agricultural businesses, and
               agricultural land for the production of food, fuel, fiber, and other
               agricultural products. The Indiana Code shall be construed to
               protect the rights of farmers to choose among all generally
               accepted farming and livestock production practices, including
               the use of ever changing technology.


       I.C. § 15-11-2-6(a). The Plaintiffs contend that the Agricultural Canon is

       unconstitutional for various reasons.


[43]   The Agricultural Canon is a rule of statutory construction signaling the

       legislature’s intent to courts called upon to construe ambiguous statutes

       affecting farmers. In other words, where a statute is clear and unambiguous,

       the Agricultural Canon will not be applied. Cf. Crowel v. Marshall Cty. Drainage

       Bd., 971 N.E.2d 638, 646 (Ind. 2012) (“where the statute is clear and

       unambiguous, we apply it as drafted without resort to the nuanced principles of

       statutory interpretation”). Further, our primary goal in applying a statute is

       always to ascertain and give effect to the legislature’s intent. See id. at 645.



       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019          Page 26 of 28
[44]   Through the RTFA, the legislature spoke clearly and unambiguously regarding

       its intent to protect the rights of farmers by limiting the circumstances under

       which farmers are subject to nuisance actions. This includes protecting

       agricultural operations that change from one type of agricultural operation to

       another or that adopt new technology. Given the clear language of the RTFA,

       this is not a case in which the Agricultural Canon needs to be applied. See

       KS&E Sports, 72 N.E.2d at 898 (“before interpreting a statute, we consider

       ‘whether the Legislature has spoken clearly and unambiguously on the point in

       question’”) (quoting Basileh v. Alghusain, 912 N.E.2d 814, 821 (Ind. 2009)).

       Accordingly, we do not address the various constitutional challenges raised by

       the Plaintiffs regarding the Agricultural Canon. See Barlow v. Sipes, 744 N.E.2d
1, 6 n.1 (Ind. Ct. App. 2001) (“Indiana has long adhered to the doctrine of

       judicial restraint” where “a constitutional question will not be anticipated in

       advance of the necessity of deciding the constitutional issue”), trans. denied.


                                                     Conclusion


[45]   We hold that the Plaintiffs’ nuisance and repackaged negligence and trespass

       claims are barred by the RTFA. Further, the Plaintiffs’ various claims that the

       RTFA is unconstitutional are unavailing, and we do not reach the question of

       the constitutionality of the Agricultural Canon due to judicial restraint. The

       trial court properly granted summary judgment in favor of the Defendants on

       all claims.


[46]   Judgment affirmed.


       Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019         Page 27 of 28
Brown, J. and Tavitas, J., concur.




Court of Appeals of Indiana | Opinion 18A-PL-645 | April 22, 2019   Page 28 of 28